OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this court on February 21, 1978 and is currently in good standing. She has submitted an affidavit requesting that this court accept her resignation from the practice of law in New York State. Her affidavit states she was admitted to practice in the State of Arizona where she currently resides and that she has no intention to practice law in New York State in the future. There are no complaints pending against her.
*57We grant the application and direct that her name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Boomer, Green and Pine, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.